ACCEPTED
                                                                                                                      01-14-00822-CR
                                                                                                            FIRST COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                  1/7/2015 7:07:37 PM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                               CLERK

                                               NO. 01-14-00822-CR

                                 IN THE COURT OF APPEALS OF TEXAS
                                                      FOR THE                                FILED IN
                             FIRST SUPREME JUDICIAL DISTRICT OF TEXAS 1st COURT OF APPEALS
                                    -------------------------------------------------     HOUSTON, TEXAS
                                                    NO. 1404673                       1/7/2015 7:07:37 PM
                                                                                           CHRISTOPHER A. PRINE
                                IN THE 177TH JUDICIAL DISTRICT COURT                             Clerk
                                        OF HARRIS COUNTY, TEXAS
                                    -------------------------------------------------

WEYLIN ALFORD, Appellant

VS

THE STATE OF TEXAS, Appellee

                                   -------------------------------------------------
                             APPELLANT'S MOTION TO ALLOW LATE FILING
                                          OF APPELLANT’S BRIEF
                                   -------------------------------------------------

TO THE HONORABLE COURT:

     Comes now the Appellant pursuant to Tex.R.App.P. 10.5(b) and 38.6(d), and files this his Motion To Allow

Late Filing Of Appellant's Brief and as grounds therefor would show unto the Court the following:

1) Appellant was sentenced on October 2, 2014 after a jury trial. The jury found him guilty of Burglary of a

     Habitation and sentenced him to confinement in the Texas Department of Criminal Justice - Institutional

     Division for a period of 30 years. in cause

2) The Appellant timely and properly filed his Notice of Appeal on .

3) The Court signed it’s order appointing counsel on .

4) A Motion For New Trial was not filed.

5) An extension is requested until February 1, 2015 for the filing of Appellant’s Brief.

6) No previous extensions have requested or granted to the Appellant.

7) This extension is requested based on the filing and granting other extensions and resulted in a resulted in a due

     date at a time when Appellant’s attorney increased trial workload.

     WHEREFORE, Appellant prays that the Court grant the requested extension for late filing of Appellant’s

Brief to February 1, 2015.
                                                      Respectfully submitted


                                                     _______________________________
                                                     Glenn J. Youngblood
                                                     Attorney at Law
                                                     4669 Southwest Freeway, Suite 595
                                                     Houston, Texas 77027
                                                     (713) 432-1013
                                                     (713) 432-1013 FAX
                                                     SBOT # 22217400



                                    CERTIFICATE OF SERVICE


    This is to certify that on this 7th day of January, 2015 a true and correct copy of the foregoing Motion For

Extension Of Time For Filing the Appellant’s Brief was served via telephonic document transfer upon:


                 Alan Curry,
                 The Harris County District Attorney's Office
                 Appellate Division
                 201 Fannin
                 Houston, Texas 77002
                 FAX (713) 755-5809



                                                                ____________________________
                                                                Glenn J. Youngblood